

116 SRES 204 IS: To return to the President of the United States the Arms Trade Treaty.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st  SessionS. RES. 204IN THE SENATE OF THE UNITED STATESMay 13, 2019Mr. Paul submitted the following resolution; which was referred to the Committee on Foreign RelationsEXECUTIVE RESOLUTIONTo return to the President of the United States the Arms Trade Treaty.
	
 Whereas, on April 29, 2019, President Donald J. Trump transmitted the following to the United States Senate: I have concluded that it is not in the interest of the United States to become a party to the Arms Trade Treaty (Senate Treaty Doc. 114–14, transmitted December 9, 2016). I have, therefore, decided to withdraw the aforementioned treaty from the Senate and accordingly request that it be returned to me.: Now, therefore, be it
	
 That the Secretary of the Senate shall return to the President of the United States the Arms Trade Treaty, Done at New York on April 2, 2013 (Treaty Doc. 114–14).